Mr. Justice Carter: I do not agree with the majority of the court in the conclusions reached in this case, and dissent from the view, and the reasoning employed to support it, that no demand for the rent was necessary before the lease could be forfeited, or that the notice to quit set out in the opinion was a sufficient demand. As I read the authorities cited, and others, they lead to the conclusion that a demand for rent is still a prerequisite to a forfeiture of a lease containing no waiver of such demand. That such demand maybe embraced in a notice to quit I do not doubt, but that the notice in question contained no such demand seems clear to me. To forfeit a valuable lease, having many years to run, for nonpayment of rent, without any demand for the rent due, upon a mere notice to quit served upon an occupant who probably had no knowledge of the amount due or claimed to be due, is to reverse the maxim that the law does not favor forfeitures. It is no hardship upon the landlord to require him to state what he demands, so that the tenant, by compliance, may avoid a forfeiture. Great strictness in making such a demand was necessary at common law, and while such strictness is no longer necessary, I cannot agree to the view that either the act of 1865 or the revision of 1873 has dispensed with the necessity of a demand for rent before a forfeiture can be declared. I fully agree that the law of 1865 applies to the lease in question, although it was made in 1841,—that the statute merely changed the remedy or gave a new one, and did not impair the obligation of the contract; but for the reason that there was no demand for the rent in arrear I think there was no forfeiture, and that the judgment should be reversed.